In a proceeding to invalidate a petition designating appellant as a candidate for the party position of Member, State Committee, Democratic Party, the appeal is from a judgment of the Supreme Court, Kings County (Slavin, J.), dated September 1, 1982, which invalidated the designating petition on the ground that appellant was not an enrolled member of the Democratic Party at the time of the filing of said petition. Judgment reversed, on the law, without costs or disbursements, proceeding dismissed and the board of elections is directed to reinstate appellant’s name on the appropriate ballot. We view section 5-306 of the Election Law as encompassing corrections (not changes) of existing party enrollment for the purpose of candidacy as well as voting. Appellant, for eight years prior to 1981, concededly was an enrolled voter in the Democratic Party. During the fall of 1981, when filling out the appropriate form due to his change in address, he overlooked marking his party choice. Appellant availed himself of section 5-306 of the Election Law by filing an appropriate affidavit and thus corrected the error in his enrollment. Under the circumstances, we deem him to have been enrolled in the Democratic Party at the time of the filing of the petition as required by subdivision 1 of section 6-120 of the Election Law. Lazer, J. P., Gulotta, Bracken and Niehoff, JJ., concur.